Citation Nr: 0011056	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-10 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to 
November 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on July 8, 
1998.  A transcript of that hearing has been associated with 
the record on appeal.

This case was before the Board previously in May 1999 when it 
was remanded to obtain additional medical records.  The 
requested development has been completed.


FINDINGS OF FACT

1.  There are current diagnoses of facet syndrome, 
degenerative disc disease, marked disc space narrowing at L1-
L2, and spondylotic changes of the lumbar spine.

2.  There is no competent medical evidence of a causal 
connection between the appellant's service connected left hip 
disability and any current back disorder, and the claim of 
entitlement to secondary service connection is not plausible.

3.  The appellant has submitted lay evidence of injuring his 
low back in a fall during service and medical evidence of a 
possible nexus between the reported fall and his current back 
disorder.

4.  The appellant's claim for direct service connection for a 
back disability is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

5.  The preponderance of the evidence is against the claim 
that current back disorders resulted from disease or injury 
in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability secondary to service connected left hip disorder 
is not plausible.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.310 (1999).

2.  The appellant has presented a well-grounded claim for 
direct service connection for a back disability, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

3.  The appellant is not entitled to service connection for a 
back disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, at an August 1983 
induction examination, the examiner noted that the appellant 
had moderate scoliosis.

In May 1984 the appellant was examined for complaints of 
problems with his left hip socket.  He reported a two-month 
history of pain in the left hip area.  At an orthopedic 
consultation on the same day, the appellant complained of his 
left hip "popping" and "locking up" while climbing ship 
ladders.  He reported a one-month history of these symptoms.  
He reported no history of trauma.

In August 1984 the appellant was treated for complaints of 
his left hip "popping."  He stated that the popping began 
in January 1984 and that the pain had subsequently increased 
with walking uphill.

At an orthopedic consultation, the appellant reported that 
since January 1984 he had had a left hip popping sensation 
upon climbing ladders aboard ship.  He reported no history of 
injury.

On October 11, 1984, the appellant underwent a bone scan.  
Scintillation images of the lumbar vertebral column and both 
hips joints were obtained in the anterior, posterior, 
external, and internal rotation.  The limited bone scan 
showed uniform tracer activity in the bony structures with no 
areas of any abnormally increased or decreased tracer 
concentration.  The impression was normal limited bone scan 
of both hip joints.

In November 1984 the appellant complained of hip and back 
pain since January 1984.  The diagnosis was left hip pain.  
No further notations were made regarding the appellant's back 
pain.

In a March 21, 1985 neurology consultation for his left hip 
pain, the veteran reported some low back pain [LBP].  The 
appellant stated that the low back pain began approximately 
six months previously.  The appellant reported that the 
problem with his hip began in January 1984.  The examiner 
diagnosed a left hip problem, etiology uncertain, being 
followed by the orthopedic service, and possible minimal S1 
radiculopathy, not related to the left hip problem.

An August 1985 physical evaluation board noted that the 
appellant had had a history of pain in his left hip since 
January 1984.  At that time, the appellant denied 
specifically any history of any trauma.  The appellant 
reported that he began to notice a popping sensation when 
climbing ladders onboard ship.

At a March 1986 VA examination, the appellant's musculo-
skeletal system was examined.  The appellant had left hip 
pain, but all other joints were negative.  He did not report 
any back pain.

In February 1987 the appellant was treated at a VA hospital 
for left hip pain.  The appellant reported that in January 
1984 he had injured his left hip in a fall while on a ship.  
He denied back pain.

In April 1996 Paul Hutchinson, M.D., reviewed a computed 
tomography [CT] scan of the appellant's thoracic and lumbar 
spine.  No fractures were identified.  There was degenerative 
disc disease with disc space narrowing at L1-2.  There was no 
disc herniation or significant bulge noted at this level.  
The remainder of the disc spaces were also unremarkable with 
no evidence of disc herniation or bulge.  No evidence of 
spinal stenosis was seen.

In March 1997 Thomas Moore, M.D., reviewed a magnetic 
resonance imaging [MRI] scan of the appellant's lumbar spine.  
There was a slight focal kyphotic angulation at L1-2 in 
association with marked thinning of the L1-2 disc space.  
Alignment was normal at other levels.  At L3-4, there was a 
slight nonlateralizing annulus bulge.  At L4-5, there was 
minimal disc desiccation, and there was a very mild diffuse 
annular bulge with no lateralization and no evidence of nerve 
root compression or significant stenosis.  At L5-S1, disc and 
bone structures appeared normal.  Dr. Moore diagnosed 
advanced disc degeneration at L1-2, but associated with only 
minimal annulus bulging and no evidence of nerve root 
compression or of stenosis, a mild nonlateralizing annular 
bulge at L4-5, and essentially normal findings at L2-3, L3-4, 
and L5-S1.

In April 1997 John Hackman, M.D., examined the appellant.  
The appellant reported that in 1984 he fell from a ladder and 
landed on his buttocks.  He stated that he developed severe 
pain in his back, pain into his hips, and numbness in his 
legs.  He stated that he was told in service to expect low 
back pain and a limp.  He stated that he had had intermittent 
low back pain since that injury.  The appellant stated that 
he had been examined approximately one year previously by a 
chiropractor named Dr. Murphy, who had refused to treat him.  
He stated that a Dr. Brady had treated him with cortisone 
shots.  He added that a Dr. Priori had prescribed aspirin 
with codeine and some nonsteroidals.

Dr. Hackman reviewed an MRI report provided by the appellant.  
It showed probably an old anterior lip fracture of the 
inferior part of L1 with marked disc space narrowing at L1-
L2.  Dr. Hackman did not see any specific protrusion, 
herniation, or stenosis at that level.

Dr. Hackman noted that the appellant had some L1-L2 problems, 
but he opined that they were old and were not causing any 
nerve root compression.  He stated that the L1-L2 problems 
"certainly may have been" the result of the reported fall 
in 1984.

At a May 1997 bone scan, by Elizabeth Vining, M.D., no focal 
areas of abnormal uptake were noted along the spine or hips.  
The study was unremarkable.

In May 1997 Dr. Hackman examined the appellant again.  Dr. 
Hackman noted that an MRI of the low back showed definite L1-
2 problems but no nerve root compression.

At the July 1998 hearing, the appellant testified that he 
injured his back when he had slipped from stairs.  He stated 
that he had been able to land in a standing position on his 
feet because he had held onto the handrails but that his body 
had been jammed.  He recalled that the onset of hip pain was 
immediate.  He stated that he was unable to receive treatment 
for the hip pain until several months later.  He stated that 
he had been told that he had chipped part of his femur and 
that the chip was floating around in the hip joint.

He said that approximately three years previously he began to 
have back pain.  He stated that he had seen a chiropractor, 
who had told him that x-ray examination of his spine showed a 
"mess" at L1-2.  He recalled that the chiropractor had 
advised him not to worry about it, but that he had refused 
treatment from the chiropractor because he was concerned 
about the x-rays.  He stated that his regular physician had 
referred him to a neurologist.  He stated that the 
neurologist had conducted a CAT scan and an MRI.  He stated 
that, according to the neurologist, the MRI showed a 
compression fracture of the L1 vertebrae, which had happened 
more than ten years previously.  He stated that he had 
described his fall in the military to the neurologist.  He 
said that the neurologist had explained that that was a 
compression injury.

The appellant complained of constant back pain.  He stated 
that the pain did not usually radiate to his extremities.

At a July 1998 VA joints examination, the appellant reported 
that he had injured his left hip in 1983 while serving in the 
Navy.  He explained that he had fallen onto his hip during 
rough weather at sea.  The appellant reported that in the 
recent past he had lost feeling in the left lower extremity 
and consulted a physician.

At a July 1998 VA spine examination, the appellant gave a 
history of onset of lower back pain two and one-half years 
previously.  He stated that the pain was worse with bending, 
twisting, prolonged sitting, and rising from bed in the 
morning.  He stated that the lower back discomfort radiated 
into the posterior aspect of the left lower extremity down to 
the knee.  He stated that the radiation of pain began two 
weeks previously.  He stated that, one week previously, he 
had experienced two separate, transient episodes of weakness 
involving both lower extremities.

He stated that he had been treated an examined by a local 
neurosurgeon.  He was told that his problem was the result of 
an old injury, which had resulted in deterioration of the L1 
disc with some calcification.  He stated that he occasionally 
wore a back brace.  He stated that he occasionally used a 
cane because of problems with his hip and back.

Examination of the spine revealed no tenderness, deformity, 
or edema.  There was no abnormality of the muscles of the 
back.  No muscle spasms were found.  Range of motion of the 
spine was limited.  The appellant complained of some 
discomfort while going through the ranges of motion.

An x-ray examination of the lumbar spine revealed that the 
intervertebral spaces between L5-S1 and L4-L5 were narrowed.  
The impression was spondylotic changes of the lumbar spine.

The examiner diagnosed chronic low back pain, status post 
remote injury and spondylotic changes of the lumbar spine at 
L4-L5 and L5-S1.

In August 1998 the appellant was examined by Larry Epperson, 
M.D., for complaints of low back pain, left leg pain, and 
some right leg pain.  The appellant reported that he had been 
injured in the military in December 1983 when he had fallen 
off a ladder.  He stated that he had injured his back and 
left hip at that time.  He stated that he had jammed his 
back.  Dr. Epperson indicated that he believed that the 
appellant had sustained an L1-2 compression fracture at that 
time.

The appellant reported that his back pain had increased over 
the last several weeks.  He stated that he had worn a brace 
for many months.  He complained of left leg radicular pain 
down to the left calf.  He complained also of some right leg 
symptoms.  He stated that his legs had given way in the past.  
He added that, recently, he could not "move" his legs.  He 
stated that he had had to get help from his family.

Dr. Epperson diagnosed low back pain and left leg pain with 
history of presumed compression fracture of L1-2 in the past, 
rule out lumbar disc disease versus lumbar fracture.

An August 1998 nuclear medicine [NM] bone scan was negative.

In September 1998 Dr. Epperson again examined the appellant.  
He noted that an August 1998 MRI of the lumbar spine had 
revealed degenerative changes at L1-2 and L4-5 with bulging 
disc at L4-5 with neural foraminal encroachment bilaterally.

In March 1999 the appellant was examined by David Herrick, 
M.D., for complaints of low back pain.  He reported that he 
had degenerative changes of the lumbar spine at several 
levels and had an old compression fracture at L1.  He stated 
that the compression fracture occurred from a fall while he 
was in the Navy.  He stated that he had fallen eight feet and 
broken his hip.  Dr. Herrick diagnosed facet syndrome, low 
back pain, and degenerative disc disease.

In May and June 1999, the appellant was again seen by Dr. 
Herrick with continuing complaints of back pain, diagnosed as 
degenerative disc disease.


II.  Legal Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact alleged is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant has presented a well-grounded claim for direct 
service connection.  He has alleged that he injured his back 
during a fall while in service.  He was treated once in 
service for complaints of back pain.  He has a current 
disability of marked disc space narrowing at L1-L2.  There is 
medical evidence of a possible relationship between the 
reported in service injury and the current disability.

Because the appellant has met this burden, the VA has a duty 
to assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the RO 
provided a VA examination to the appellant.  The appellant 
reported received treatment for his back disability in 
approximately 1995.  When this case was remanded by the Board 
in May 1999, the appellant was afforded the opportunity to 
submit, or to have the RO obtain, all medical records 
reflecting treatment of his back disability since 1995.  
There is no indication of additional medical records that the 
RO has failed to obtain.  Therefore, no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  Further, the 
instructions contained in the May 1999 Remand from the Board 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The appellant's accredited representative has asserted 
entitlement to service connection of the appellant's back 
disorder as secondary to his service-connected left hip 
disorder.  This assertion having been made by the 
representative in connection with the claim for service 
connection, and the appropriate law having been cited by the 
representative, the Board finds no prejudice in addressing 
this issue, although the RO did not address the issue 
directly, finding instead that the appellant's claim for 
service connection was not well grounded.  The Board may 
consider sub-issues which have not been considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by its actions.  See VAOPGCPREC 16-92.  The 
appellant's representative having asserted the applicability 
of 38 C.F.R. § 3.310, having submitted argument relative to 
that provision, and having the opportunity to submit evidence 
relevant to it while this case was on remand, the Board finds 
that it may address this argument without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.)

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

In this case there is current disability, as indicated above.  
There is, however, no medical evidence at all associating or 
positing a possible causal relationship between the service-
connected left hip disorder and the appellant's currently-
diagnosed lumbar spine disorder.  Without such medical 
evidence, the claim of entitlement to secondary service 
connection is not plausible.

As the veteran has, however, stated a plausible claim of 
entitlement to service connection on a direct basis, 
evaluation of the claim on the merits is required.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The evidence in support of the appellant's claim includes the 
appellant's statements, testimony, and recently reported 
medical history; the diagnosis of Dr. Hackman in April 1997 
of an old anterior lip fracture of the inferior part of L1 
with marked disc space narrowing at L1-L2; and the August 
1998 diagnosis of Dr. Epperson of low back pain and left leg 
pain with history of presumed compression fracture of L1-2 in 
the past.  The evidence not favorable to the claim includes 
his service medical records, the balance of his post service 
medical records, and his VA examination.  The Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a back 
disability because the evidence against it is more persuasive 
and of greater weight than the evidence indicating that such 
a relationship is plausible.

Dr. Epperson's August 1998 diagnosis of low back pain with 
history of presumed compression fracture of L1-2 in the past 
is not persuasive in light of records indicating that Dr. 
Epperson examined the appellant again, following an MRI of 
the lumbar spine, in September 1998.  Dr. Epperson's 
diagnosis at that time was degenerative changes at L1-2 and 
L4-5 with bulging disc at L4-5.  Dr. Epperson did not mention 
a compression fracture or other trauma.  The August 1998 
diagnosis included a rule out diagnosis of lumbar disc 
disease versus lumbar fracture.  The results of the September 
1998 examination indicate that Dr. Epperson's earlier 
suspicions about a lumbar compression fracture were 
eliminated after he review the MRI study.  Further, Dr. 
Epperson's suspicions about a lumbar compression fracture 
originated apparently from the appellant's reported history 
of a fall from a ladder in December 1983, a report that is 
not plausible in light of the other evidence of record, as 
discussed below.

Similarly, Dr. Hackman's diagnosis is not persuasive in light 
of the evidence of record.  The appellant reported a history 
of injuring his back during service when he fell from a 
ladder and landed on his buttocks.  Dr. Hackman diagnosed an 
old anterior lip fracture of the inferior part of L1 with 
marked disc space narrowing at L1-2.  Dr. Hackman stated that 
the appellant's L1-2 problems "certainly may have been" the 
result of the reported fall.  However, relevant judicial 
precedent provides that the Board is not bound by such a 
diagnosis in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon 
[an] appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's [service medical records] or 
any other relevant documents which would 
have enabled him to form an opinion on 
service connection on an independent 
basis); Swann v. Brown, 5 Vet. App. 229 
(1993) (holding that the [Board] was not 
required to accept the medical opinions 
of two doctors who rendered diagnoses of 
post-traumatic stress disorder almost 
twenty years after claimant's separation 
from service and who relied on history as 
related by the appellant as the basis for 
those diagnoses); Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Dr. Hackman did not see the appellant until more than 11 
years after his separation from service.  There is no 
indication that the examiner reviewed the appellant's service 
medical records.  Therefore, it appears that the examiner's 
diagnosis was based on the appellant's report of his 
inservice injury and of his symptoms, a report that is not 
credible in light of the other evidence of record, as 
discussed below.

In this case, the history as related by the appellant is 
unsupported by the medical evidence associated with the 
claims file.  First, the contemporaneous evidence of record 
does not support the history reported recently by the 
appellant to Dr. Epperson and Dr. Hackman.  Nowhere in his 
service medical records is there evidence of an inservice 
lumbar spine injury.  The appellant has attempted to relate 
his lumbar spine disability as incurred concurrently with his 
service-connected left hip disability.  Although the 
appellant was clearly treated in service for a left hip 
disability, his recent account of how he allegedly sustained 
that disability, as well as his back disability, is not 
supported by his service medical records.  Throughout his 
inservice treatment for his complaints of left hip pain, he 
reported no history of trauma.  The appellant consistently 
reported no history of trauma.  The Board finds this 
particularly significant in view of the fact that the 
appellant was undergoing frequent medical treatment for his 
hip disability.  The appellant's then-reported history was 
obviously considered pertinent to the examiners who were 
trying to determine an etiology for the left hip disorder.

Although the appellant complained in November 1984 of back 
pain and hip pain since January 1984, the examiner made 
notations regarding only the appellant's hip pain.  The 
appellant was not treated again for complaints of back pain 
again until March 1985.  At that time the appellant reported 
pain in his back for the previous six months.  This appears 
to have been an acute and transitory condition, since the 
appellant failed to raise further complaints of back pain or 
seek medical treatment for a back disorder until April 1996, 
when he was treated by Dr. Hutchinson.  In February 1987, 
when the appellant was treated for left hip pain, he denied 
any back pain.  In July 1998, at the VA spine examination, 
the appellant reported that the onset of his lower back pain 
was only two and one-half years previously.

The appellant did not report a fall in service until February 
1987, while being evaluated at a VA hospital for his left leg 
pain, more than one year after service and three years after 
the alleged incident.  Further, even after the appellant 
began reporting that he fell in service, his descriptions of 
the alleged incident have been inconsistent.  In April 1997 
the appellant reported to Dr. Hackman that he had fallen from 
a ladder and landed on his buttocks.  At the July 1998 
hearing, the appellant stated that when he had fallen from 
the ladder, he had been able to land on his feet.  At the 
July 1998 VA joints examination, he reported that he had 
fallen onto his hip.  In August 1998 the appellant reported 
to Dr. Epperson that the fall had occurred in December 1983, 
rather than in January 1984 as reported previously.  Thus, 
the appellant has not only offered a history unsupported by 
the contemporaneous medical records, but he has also offered 
several different versions of the alleged episode.  For these 
reasons, the Board finds the appellant's current reported 
history regarding his inservice lumbar spine injury to be 
incredible.

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the appellant's current low back disorder was not caused 
by an inservice disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a back disability, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (1999).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the origin of the appellant's current 
back disability.


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to service-connected left hip disorder, 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


- 16 -




- 20 -


